UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 9, 2016 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of registrant as specified in its charter) VIRGINIA 0-209 54-0135270 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 3 BASSETT, VIRGINIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 276/629-6000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The Company’s 2016 annual meeting of shareholders was held on March 9, 2016. As of the record date for the meeting, the Company had 10,961,922 of common stock outstanding, each of which is entitled to one vote. According to the final voting results, all director nominees were elected. The voting tabulation was as follows: Nominee Votes For Votes Withheld Votes Abstain Broker Non- Vote Peter W. Brown, M.D. 457,223 - Kristina Cashman - Paul Fulton - Howard H. Haworth - George W. Henderson, III - J. Walter McDowell - Dale C. Pond - Robert H. Spilman, Jr. - William C. Wampler, Jr. - William C. Warden, Jr. - At the annual meeting, the shareholders also voted on three proposals: 1. To approve the amendment and restatement of the Bassett Furniture Industries, Incorporated 2010 Stock Incentive Plan: The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non- Vote Amended Stock Incentive Plan 8,330,089 114,261 14,053 1,599,041 2. Ratification of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm. The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non- Vote Ratification of Ernst & Young LLP 9,972,135 73,978 11,331 - 3. To consider and act on an advisory vote regarding the approval of the compensation paid to certain executive officers. The final tabulation was as follows: Proposal Votes For Votes Against Votes Abstain Broker Non-Vote Approval of officer compensation 8,380,573 47,275 30,555 1,559,041 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BASSETT FURNITURE INDUSTRIES, INCORPORATED Date: March 10, 2016 By: /s/ J. Michael Daniel J. Michael Daniel Title: Senior VicePresident - Chief Financial Officer
